DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-19 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a lens system having a power arrangement of -, +, -, +, -/+, - as disclosed in the first through sixth embodiments, does not reasonably provide enablement for any other power arrangement including -, -, -, -, -, - or +, +, -, +, +, + or other various power combinations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).            
The claims recite a six lens system comprising a third negative lens.         
The nature of the invention is drawn to a six lens optical system.
The state of the art discloses the majority of the power arrangement of an optical system.
The level of skill in the art is related to the areas of optical engineering.  The skill level is high due to the large number of variables one must consider when inserting even a single lens into an existing system.
The Applicant has disclosed three working models using the power arrangement of -, +, -, +, -, - and three working models using the power arrangement -, +, -, +, +, -.
Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of optical engineering.
            Therefore, based on the discussions above concerning the art’s recognition that the process of lens design is complex, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine a functional lens power arrangement.
            Due to the large quantity of experimentation necessary to determine the proper lens powers, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that the lens powers must be known, and the breadth of the claims which fail to recite a working lens system, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  
	The process of lens design requires some minimum number of variables to be disclosed in order to be within the capability of one having ordinary skill to build. Applicant’s claims have overestimated the capability of one having ordinary skill. For example, if one could design a lens system based on the Applicant’s claim using the Applicant’s specification and the ordinary skill in the art, then that individual could also easily modify lens powers, shapes and other lens variables of the prior art to satisfy any similar optical invention. It is not reasonable that the Applicant’s disclosure of two different power arrangement is enabling for the creation of every other power arrangement unless the Applicant has assumed one having ordinary skill in the art is capable of such designs from such a minimum amount of information. The Office does not agree with this assessment of the level of ordinary skill in the art. Such a level of ordinary skill would lead to 103 rejections that would ordinarily not be considered proper. For example, changing the power and/or shape of multiple lenses in a known optical system may no longer break the system due to the level of ordinary skill being able to recreate entire systems based on the power of a single lens.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-11, 13-14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin et al. (PGPUB 20180136443).

Regarding claim 1, Yin discloses an optical imaging system, comprising: 
a first lens (L1), 
a second lens (L2), 
a third lens having negative refractive power (L3 and Table 3), 
a fourth lens (L4), 
a fifth lens (L5), and 
a sixth lens (L6), disposed in order from an object side, 
wherein a field of view is 120 degrees or greater (Table 3 where FOV is 146⁰), and 
wherein a distortion aberration at a highest height of an imaging plane is +30% or greater or -30% or lower (Fig. 4 where the distortion at the maximum image height is approximately -60%).

Regarding claim 2, Yin discloses wherein 0.2 < L1S1E/2IMGHT < 2.0, where LS1E is an effective radius of an object-side surface of the first lens, and 2IMGHT is a diagonal length of the imaging plane (Tables 1 and 2 where DT12 is found to be 3 and ImgH is 1.85 giving 3/(2*1.82) = 0.82).

Regarding claim 7, Yin discloses wherein 0.8 < DL2/DL4 < 1.2 (Table 1 where DL2 = 0.6345 and DL4 = 0.5708 giving 1.11), where DL2 is a thickness of the second lens at a center of an optical axis, and DL4 is a thickness of the fourth lens at a center of an optical axis.

	Regarding claim 8, Yin discloses wherein the second lens has positive refractive power (Table 3).

	Regarding claim 9, Yin discloses wherein an effective radius of an object-side surface of the third lens is greater than an effective radius of an object-side surface of the second lens (Tables 1-2 and Fig. 1).

Regarding claim 10, Yin discloses an optical imaging system, comprising: 
a first lens having a concave object-side surface (L1, Fig.1 and Tables 1 and 2), 
a second lens (L2), 
a third lens having negative refractive power and having a convex object-side surface (L3 and Tables 1 and 2), 
a fourth lens (L4), 
a fifth lens (L5), and 
a sixth lens (L6), disposed in order from an object side, 
wherein a field of view is 120 degrees or greater (Table 3 where FOV is 146⁰).

Regarding claim 11, Yin discloses wherein the second lens has a convex object-side surface (Fig. 1 and Tables 1 and 2).

Regarding claim 13, Yin discloses wherein one of an object-side surface and an image-side surface of the fifth lens is concave (Fig. 1 and Tables 1-3 where the fifth lens is aspheric with inflection point on the object-side).

Regarding claim 14, Yin discloses wherein the sixth lens has a concave image-side surface (Tables 1-3 and Fig. 1 where the sixth lens is aspheric with an inflection point on the image-side).

Regarding claim 16, Yin discloses wherein a distortion aberration at a highest height of an imaging plane is +30% or greater or -30% or lower (Fig. 4 where the distortion at the maximum image height is approximately -60%).

Regarding claim 17, Yin discloses wherein the second lens has a convex image-side surface (Fig. 1 and Table 1).

Regarding claim 18, Yin discloses wherein the third lens has a concave image-side surface (Fig. 1 and Table 1).

Regarding claim 19, Yin discloses wherein the first lens has a concave image-side surface (Fig. 1 and Table 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 4-6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin.

Regarding claim 2, Yin does not disclose wherein 0.1 < DS1S3/2IMGHT < 0.2, where DS1S3 is a distance from an object-side surface of the first lens to an object-side surface of the second lens, and 2IMGHT is a diagonal length of the imaging plane.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the distance from the object side surface of the first lens to the object side surface of the second lens and/or the image height of the system to be within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art as of the effective filing date of the invention to would have sought to adjust the ratio DS1S3/2IMGHT motivated by reducing the size of the device.

Regarding claim 4, Yin does not disclose wherein an Abbe number of third lens is lower than 20.
However, Yin teaches an Abbe number of 21.52 (Table 1). That is a difference of 1.52 from the claimed Abbe number, which is close but not overlapping. Further, Yin teaches that different materials may be used in the system ([0044]). The Abbe number of a lens is a material property of a lens. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an Abbe number of 20 or less since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image quality.

Regarding claim 5, Yin does not disclose wherein TTL/2IMGHT < 0.9, where TTL is a distance from an object-side surface of the first lens to the imaging plane, and 2IMGHT is a diagonal length of the imaging plane. 
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust TTL and/or 2IMGHT to be within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art as of the effective filing date of the invention to would have sought to adjust TTL and/or 2IMGHT motivated by reducing the size of the device.

Regarding claim 6, Yin does not disclose wherein an f number is 2.2 or lower.
However, Yin teaches an f number of 2.273, which is a difference of 0.73 and close but not overlapping.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an f number of 2.2 or less since the claimed ranges and the prior art ranges are close enough that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) and further being motivated to improve image quality for particular imaging applications.

Regarding claim 15, Yin does not disclose wherein 0.1 < DS1S3/2IMGHT < 0.2, where DS1S3 is a distance from an object-side surface of the first lens to an object-side surface of the second lens, and 2IMGHT is a diagonal length of the imaging plane.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the distance from the object side surface of the first lens to the object side surface of the second lens and/or the image height of the system to be within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one of ordinary skill in the art as of the effective filing date of the invention to would have sought to adjust the ratio DS1S3/2IMGHT motivated by reducing the size of the device.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yin in view of Sato et al. (PGPUB 20190187427).

Regarding claim 12, Yin does not disclose wherein the fourth lens has a concave object-side surface.
However, Sato teaches a similar lens system having the same lens power arrangement of -, +, -, +, +, - (Table 13) and wherein the fourth lens has a concave object-side surface (At least Table 1).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Yin and Sato such that the object-side surface of the fourth lens was concave motivated by improving aberration correction ([0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872